IN THE COURT OF APPEALS OF NORTH CAROLINA

                                        2022-NCCOA-554

                                         No. COA21-579

                                      Filed 16 August 2022

     Johnston County, No. 20 CVD 2556

     MEGAN KEENAN, Plaintiff,

                   v.

     JASON KEENAN, Defendant.


             Appeal by Defendant from order entered 7 May 2021 by Judge Resson

     Faircloth in Johnston County District Court. Heard in the Court of Appeals 22 March

     2022.


             Walker Kiger, PLLC, by David “Steven” Walker, for plaintiff-appellee.

             The Law Office of Robert L. Schupp, PLLC, by Robert L. Schupp, for defendant-
             appellant.


             MURPHY, Judge.


¶1           In accordance with N.C.G.S. § 50B-3, “[i]f [a] court . . . finds that an act of

     domestic violence has occurred, the court shall grant a protective order restraining

     the defendant from further acts of domestic violence.” N.C.G.S. § 50B-3(a) (2021).

     “Domestic violence,” for purposes of N.C.G.S. § 50B-3, includes “[p]lacing the [party

     seeking a domestic violence protective order] or a member of [his or her] family or

     household in fear of imminent serious bodily injury or continued harassment, as

     defined in [N.C.G.S. §] 14-277.3A, that rises to such a level as to inflict substantial
                                       KEENAN V. KEENAN

                                         2022-NCCOA-554

                                        Opinion of the Court



     emotional distress[.]” N.C.G.S. § 50B-1(a)(2) (2021). Placing a person in fear of

     continued harassment does not require multiple acts by a defendant. Here, where

     Defendant challenges a domestic violence protective order (“DVPO”) entered against

     him by specifically arguing the trial court was required to find he committed two or

     more acts as the basis for the alleged error, the trial court did not err, as a single act

     was sufficient for it to grant Plaintiff a domestic violence protective order.

¶2         However, a defendant’s act does not constitute “continued harassment” if it

     served a legitimate purpose.      Whether an act served a legitimate purpose is a

     determination reserved for the finder of fact; thus, when reviewing the trial court’s

     determination on the issue of legitimate purpose, we uphold its determination as long

     as “there was competent evidence to support the trial court’s findings of fact.” Stancill

     v. Stancill, 241 N.C. App. 529, 531, 773 S.E.2d 890, 892 (2015). In this case, there

     was competent evidence that the only purpose of Defendant’s conduct was to harass

     Plaintiff; and, as such, the trial court did not err in determining Defendant’s act did

     not serve a legitimate purpose.

¶3         In challenging the admissibility of allegedly improper character evidence

     under Rule 404(b), a defendant must show the admission of that evidence created

     probable prejudice in the factfinder’s determination at trial. Here, where Defendant

     makes no attempt to show he was prejudiced by an alleged evidentiary error, that

     issue is deemed abandoned in accordance with Rule 28(b)(6) of our Rules of Appellate
                                       KEENAN V. KEENAN

                                          2022-NCCOA-554

                                        Opinion of the Court



     Procedure.

¶4         In determining whether to issue a DVPO, the trial court’s consideration of a

     prior DVPO entered against the defendant is permissible as long as it otherwise

     constitutes relevant evidence under Rule 401 and is considered alongside at least one

     current, specific act. Here, where the trial court considered a prior DVPO alongside

     evidence of a specific act by Defendant and the prior DVPO was relevant to

     contextualize Plaintiff’s emotional response to his current act, the trial court did not

     err in considering the prior DVPO.

                                       BACKGROUND

¶5         This appeal arises out of a Complaint and Motion for Domestic Violence

     Protective Order filed by Plaintiff on 18 August 2020 alleging Defendant, her ex-

     husband, came to her house “to cut [her] grass” on 17 August 2020 after she

     repeatedly told him he did not have permission to do so and he refused to leave after

     Plaintiff asked him to leave several times. Plaintiff indicated she was “very afraid”

     of Defendant, as he had a history of physically, emotionally, and verbally abusing her,

     was “showing [a] progression of unstable behavior[,]” and sent her text messages,

     including sexual ones, despite being asked to stop.

¶6          The trial court issued a temporary ex parte DVPO on 18 August 2020, adopting

     by reference the facts as alleged in Plaintiff’s complaint.       Then, after several

     continuances, the trial court held a hearing on 7 May 2021 to determine whether a
                                      KEENAN V. KEENAN

                                        2022-NCCOA-554

                                       Opinion of the Court



     permanent DVPO was warranted.          Plaintiff testified about the 17 August 2020

     incident and also introduced text messages between her and Defendant from 16

     August 2020 and 17 August 2020. The testimony and text messages demonstrated

     that Defendant came to Plaintiff’s house, began cutting her grass, and refused to

     leave on 17 August 2020, despite at least three requests by Plaintiff on 16 August

     2020 that he not come and four requests on 17 August 2020 that he leave. Plaintiff

     testified she did not need or allow Defendant to come and cut her grass because she

     had arranged for Defendant’s brother to do so, which she communicated to Defendant.

     She also testified that Defendant’s presence on 17 August 2020 made her “nervous”

     and gave her a “panic attack.” Finally, in addition to testifying about the August

     2020 incident, Plaintiff introduced a prior consent DVPO against Defendant issued

     for her protection on 14 October 2016, which expired in September 2019 after two

     extensions, and text messages from Defendant during April 2020, including

     unsolicited sexual messages, which corroborated the allegations in her complaint. At

     the close of Plaintiff’s evidence, Defendant moved to dismiss, and the trial court

     denied his motion.

¶7         Defendant, for his part, did not contradict Plaintiff’s account of the August

     2020 incident at the hearing; rather, he testified and presented evidence that

     Plaintiff’s lawn was overgrown and that he ignored Plaintiff’s requests and cut the

     grass “to protect [his] kids and their best interests and their health and well-being.”
                                       KEENAN V. KEENAN

                                         2022-NCCOA-554

                                        Opinion of the Court



     Regarding the April 2020 text messages, Defendant acknowledged that he understood

     “[Plaintiff] doesn’t want [him] sending those type[s] [of] messages to her” and testified

     he had stopped doing so. Plaintiff cross-examined Defendant about another prior

     DVPO against him, one issued for his sister’s protection. Plaintiff did not introduce

     this DVPO into evidence, but she showed Defendant a copy and questioned him about

     it. Defendant objected to these questions, first on relevancy grounds and then on the

     grounds that the DVPO constituted impermissible character evidence. See generally

     N.C.G.S. § 8C-1, Rule 401 (2021); N.C.G.S. § 8C-1, Rule 403 (2021); N.C.G.S. § 8C-1,

     Rule 404 (2021). The trial court, however, overruled both objections. At the close of

     all evidence, Defendant renewed his motion to dismiss for insufficiency of the

     evidence, but the trial court, again, denied his motion.

¶8         At the close of the hearing, the trial court granted Plaintiff a permanent DVPO;

     and, on 18 May 2021, Defendant appealed.

                                           ANALYSIS

¶9         On appeal, Defendant argues that “the trial court erred in denying Defendant’s

     motion[s] to dismiss for insufficiency of the evidence”; that “the trial court erred in

     granting Plaintiff’s petition for a domestic violence protective order”; and that “the

     trial court erred in admitting . . . prior domestic violence protective order[s] entered

     against Defendant . . . .” However, as Defendant’s arguments with respect to both

     his motions to dismiss and the granting of the DVPO revolve entirely around two
                                         KEENAN V. KEENAN

                                           2022-NCCOA-554

                                          Opinion of the Court



       blanket arguments about the interpretation of N.C.G.S. § 50B-1—namely, that a

       DVPO “requires two or more acts in order for a defendant to have engaged in

       [domestic violence]” and that “Defendant’s acts served a legitimate purpose”—we

       review these underlying arguments in order to resolve both the motion to dismiss and

       DVPO arguments simultaneously, then proceed to consider the character evidence

       issue. Neither blanket argument by Defendant is meritorious, and the trial court did

       not err in considering evidence of Defendant’s prior DVPOs. We affirm.

                       A. Multiple Acts Not Required for Chapter 50B

¶ 10         “We review issues of statutory construction de novo.” In re Ivey, 257 N.C. App.

       622, 627, 810 S.E.2d 740, 744 (2018). Under N.C.G.S. § 50B-3, “[i]f [a] court . . . finds

       that an act of domestic violence has occurred, the court shall grant a protective order

       restraining the defendant from further acts of domestic violence.” N.C.G.S. § 50B-

       3(a) (2021). For purposes of issuing a DVPO,

                    [d]omestic violence means the commission of one or more
                    of the following acts upon an aggrieved party or upon a
                    minor child residing with or in the custody of the aggrieved
                    party by a person with whom the aggrieved party has or
                    has had a personal relationship, but does not include acts
                    of self-defense:

                    (1) Attempting to cause bodily injury, or intentionally
                    causing bodily injury; or

                    (2) Placing the aggrieved party or a member of the
                    aggrieved party’s family or household in fear of imminent
                    serious bodily injury or continued harassment, as defined
                                         KEENAN V. KEENAN

                                            2022-NCCOA-554

                                          Opinion of the Court



                    in [N.C.G.S. §] 14-277.3A, that rises to such a level as to
                    inflict substantial emotional distress; or

                    (3) Committing any act defined in [N.C.G.S. §] 14-
                    27.21 through [N.C.G.S. §] 14-27.33.

       N.C.G.S. § 50B-1(a) (2021). Specifically at issue in this case is whether Defendant

       “[placed] the aggrieved party . . . in fear of imminent serious bodily injury or continued

       harassment, as defined in [N.C.G.S. §] 14-277.3A, that rises to such a level as to inflict

       substantial emotional distress[,]” as this was the primary basis for the DVPO. Id.

¶ 11         Defendant argues that the phrasing “fear of imminent serious bodily injury or

       continued harassment, as defined in [N.C.G.S. §] 14-277.3A” incorporates not only

       N.C.G.S. § 14-277.3A(b)(2)’s definition of “harassment,” but also N.C.G.S. § 14-

       277.3A(b)(1)’s definition of “[c]ourse of conduct.”       See generally N.C.G.S. § 14-

       277.3A(b) (2021). Under this argument, “harassment,” for purposes of N.C.G.S. §

       50B-1, would require a “[c]ourse of conduct,” which is defined as

                    [t]wo or more acts, including, but not limited to, acts in
                    which the [defendant] directly, indirectly, or through third
                    parties, by any action, method, device, or means, is in the
                    presence of, or follows, monitors, observes, surveils,
                    threatens, or communicates to or about a person, or
                    interferes with a person’s property.

       N.C.G.S. § 14-277.3A(b)(1) (2021).        This definitional requirement, Defendant

       suggests, would accompany the definition of “harassment” in N.C.G.S. § 14-

       277.3A(b)(2), which describes the covered acts as
                                        KEENAN V. KEENAN

                                            2022-NCCOA-554

                                         Opinion of the Court



                    [k]nowing conduct, including written or printed
                    communication or transmission, telephone, cellular, or
                    other wireless telephonic communication, facsimile
                    transmission, pager messages or transmissions, answering
                    machine or voice mail messages or transmissions, and
                    electronic mail messages or other computerized or
                    electronic transmissions directed at a specific person that
                    torments, terrorizes, or terrifies that person and that
                    serves no legitimate purpose.

       N.C.G.S. § 14-277.3A(b)(2) (2021).

¶ 12         However, we are not persuaded that N.C.G.S. § 50B-1(a) contemplates only the

       behaviors falling at the intersection of these two descriptions; rather, in accordance

       with the plain language of the statute, the definition N.C.G.S. § 50B-1 imports from

       N.C.G.S. § 14-277.3A is that of “harassment,” exclusive of any further definitions

       discussed in N.C.G.S. § 14-277.3A. See N.C.G.S. § 50B-1(a)(2) (2021) (emphasis

       added) (referring to “harassment, as defined in [N.C.G.S. §] 14-277.3A”). Generally

       speaking, N.C.G.S. § 14-277.3A is not a harassment statute, but a stalking statute;

       its subsections, including those defining harassment, do so to elaborate on the

       definition of “stalking.” See generally N.C.G.S. § 14-277.3A (2021). In other words,

       “harassment, as defined in [N.C.G.S. §] 14-277.3A[,]” does not refer to the whole

       statute, as a reference to stalking would, but instead refers to an individual subpart

       dedicated to “harassment” within a broader, section-wide definition of “stalking.”

       N.C.G.S. § 50B-1(a)(2) (2021). Thus, the statutory definition incorporated is limited

       to that of “harassment” in N.C.G.S. § 14-277.3A(b)(2). This interpretation finds
                                         KEENAN V. KEENAN

                                           2022-NCCOA-554

                                          Opinion of the Court



       ample support in our caselaw. See, e.g., Kennedy v. Morgan, 221 N.C. App. 219, 222,

       726 S.E.2d 193, 195 (2012) (quoting N.C.G.S. § 14-277.3A(b)(2) (2011)) (“Chapter 50B

       does not define ‘harassment,’ but [N.C.G.S.] § 50B-1(a)(2) refers to [N.C.G.S.] § 14-

       277.3A which defines ‘harassment’ as ‘knowing conduct directed at a specific person

       that torments, terrorizes, or terrifies that person and that serves no legitimate

       purpose.’”); Martin v. Martin, 266 N.C. App. 296, 307, 832 S.E.2d 191, 200 (2019)

       (referring to N.C.G.S. § 14-277.3A’s definition of “harassment” while ignoring its

       definition of “course of conduct” and the overall definition of “stalking”); Bunting v.

       Bunting, 266 N.C. App. 243, 250, 832 S.E.2d 183, 188 (2019) (same); Thomas v.

       Williams, 242 N.C. App. 236, 243-44, 773 S.E.2d 900, 905 (2015) (same); Stancill, 241

       N.C. App. at 541, 773 S.E.2d at 898 (same).

¶ 13         As N.C.G.S. § 50B-1(a)(2) imports only the definition of “harassment” from

       N.C.G.S. § 14-277.3A and not “[c]ourse of conduct,” more than one act is not required

       for a trial court to find domestic violence has occurred and issue a DVPO. Instead,

                    a conclusion of law that an act of domestic violence has
                    occurred require[s] evidence and findings of the following:
                    (1) [the] [d]efendant “has or has had a personal
                    relationship,” as defined by [N.C.G.S. §] 50B-1(b), with
                    [the] plaintiff; (2) [the] defendant committed one or more
                    acts upon [the] plaintiff or “a minor child residing with or
                    in the custody of” [the] plaintiff; (3) the act or acts of [the]
                    defendant placed [the] plaintiff “or a member of her family
                    or household in fear of imminent serious bodily injury or
                    continued harassment, as defined in [N.C.G.S. §] 14-
                                         KEENAN V. KEENAN

                                            2022-NCCOA-554

                                          Opinion of the Court



                     277.3A;” and (4) the fear “rises to such a level as to inflict
                     substantial emotional distress.”

       Kennedy, 221 N.C. App. at 222, 726 S.E.2d at 195 (emphases added) (footnote

       omitted) (quoting N.C.G.S. § 50B-1(a)(2) (2011)). The trial court, therefore, did not

       err in using only one act by Defendant as the basis for its DVPO.

                           B. Legitimate Purpose of Defendant’s Act

¶ 14         Defendant further argues that the act supporting the DVPO—mowing

       Plaintiff’s grass against her repeated requests, both on the day of his appearance and

       the day before, that he not come—served a legitimate purpose and, therefore, could

       not serve as the basis for a DVPO. The act in question, Defendant argues, could not

       have “[placed] the aggrieved party . . . in fear of imminent serious bodily injury or

       continued harassment,” N.C.G.S. § 50B-1(a)(2) (2021), because acts that serve a

       legitimate purpose cannot amount to harassment under N.C.G.S. § 14-277.3A(b)(2).

¶ 15         Despite the language of N.C.G.S. § 50B-1 only indicating that a defendant’s act

       or acts may support a DVPO if they “placed the aggrieved party . . . in fear of . . .

       continued harassment,” N.C.G.S. § 50B-1(a)(2) (2021) (emphasis added), we have

       consistently required the act itself to constitute harassment for the DVPO to issue on

       that basis.   See, e.g., Bunting, 266 N.C. App. at 250-51, 832 S.E.2d at 198-89

       (examining whether a defendant’s acts supporting a DVPO qualified as harassment).

       Thus, “to support a conclusion of law that an act of domestic violence has occurred
                                            KEENAN V. KEENAN

                                              2022-NCCOA-554

                                             Opinion of the Court



       due to ‘harassment,’ . . . [the] defendant’s acts [must] (1) [be] knowing, (2) [be]

       ‘directed at a specific person,’ . . . (3) torment[], terrorize[], or terrif[y] the person, . . .

       and (4) serve[] no legitimate purpose.” Kennedy, 221 N.C. App. at 222, 726 S.E.2d at

       195-96 (quoting N.C.G.S. § 14-277.3A(b)(2) (2011)). However, when conducting this

       inquiry, “we defer to the trial court’s assessment of [the parties’] credibility and its

       resulting determination [of whether the conduct served a] legitimate purpose” rather

       than heeding a defendant’s own characterization of the conduct. Stancill, 241 N.C.

       App. at 543, 773 S.E.2d at 899. Contrary to Defendant’s suggestion, “[w]hether

       conduct served a legitimate purpose is a factual inquiry,” not a legal question subject

       to de novo review on appeal. Bunting, 266 N.C. App. at 250, 832 S.E.2d at 188.

¶ 16          “We review both an ex parte DVPO and a DVPO to determine whether there

       was competent evidence to support the trial court’s findings of fact[.]” Stancill, 241

       N.C. App. at 531, 773 S.E.2d at 892 (mark omitted). Here, the trial court was

       presented with evidence that Defendant, after being warned not to mow Plaintiff’s

       lawn the day before and being told to leave day-of, trespassing on Plaintiff’s property

       and mowing her lawn. These events provide an adequate basis for a finder of fact—

       here, the trial court—to conclude Defendant’s actions were taken to “torment[],

       terrorize[], or terrif[y]” Plaintiff rather than for a “legitimate purpose.” N.C.G.S. §

       14-277.3A(b)(2) (2021). Whatever persuasive value Defendant’s characterization of

       the events may have—that his actions served the legitimate purpose of mowing
                                         KEENAN V. KEENAN

                                           2022-NCCOA-554

                                          Opinion of the Court



       Plaintiff’s lawn and were directed at Plaintiff’s lawn rather than Plaintiff—they do

       not establish that his actions were somehow legitimate as a matter of law or negate

       competing interpretations of his conduct. Indeed, the ability to torment a person

       while ostensibly targeting a nearby object makes conduct of this type especially

       appealing to a passive-aggressive harasser, producing the intended effect while

       maintaining deniability. This very phenomenon underscores the importance of the

       factfinder’s credibility determination. Here, where the finder of fact determined that

       Defendant’s conduct did not serve a legitimate purpose, we will not undermine that

       determination by speculating over a cold Record. See Coble v. Coble, 300 N.C. 708,

       712-13, 268 S.E.2d 185, 189 (1980) (“The trial court must itself determine what

       pertinent facts are actually established by the evidence before it, and it is not for an

       appellate court to determine de novo the weight and credibility to be given to evidence

       disclosed by the record on appeal.”).

¶ 17         As the trial court was not required to find Defendant committed multiple acts

       and properly found as a matter of fact that Defendant’s conduct did not serve a

       legitimate purpose, the trial court neither erred in denying Defendant’s motion to

       dismiss nor in granting Plaintiff’s DVPO.

                        C. Prior DVPO Concerning Defendant’s Sister

¶ 18         Defendant further argues the trial court erred when it considered prior DVPOs

       issued against him concerning his sister. Defendant argues the order should not have
                                           KEENAN V. KEENAN

                                             2022-NCCOA-554

                                            Opinion of the Court



       been admitted at trial because it constituted inadmissible character evidence under

       Rule 404(b) of our Rules of Evidence.         See N.C.G.S. § 8C-1, Rule 404(b) (2021)

       (“Evidence of other crimes, wrongs, or acts is not admissible to prove the character of

       a person in order to show that he acted in conformity therewith. It may, however, be

       admissible for other purposes, such as proof of motive, opportunity, intent,

       preparation, plan, knowledge, identity, or absence of mistake, entrapment or

       accident.”). As Defendant properly objected at trial, ordinarily, we would “review de

       novo the legal conclusion that the evidence is, or is not, within the coverage of Rule

       404(b).” State v. Beckelheimer, 366 N.C. 127, 130, 726 S.E.2d 156, 159 (2012).

¶ 19          However, “evidentiary errors are considered harmless unless a different result

       would have been reached at trial. The burden is on the appellant to not only show

       error, but also to show that he was prejudiced and a different result would have likely

       ensued had the error not occurred.” Keller v. Deerfield Episcopal Ret. Cmty., Inc., 271

       N.C. App. 618, 635, 845 S.E.2d 156, 167, disc. rev. denied, 376 N.C. 544, 851 S.E.2d

       372 (2020). Defendant makes no argument that he was prejudiced by the trial court’s

       consideration of the prior DVPO concerning his sister.1 Without such an argument,

       Defendant cannot show the trial court erred in entering the current DVPO.

¶ 20          We have previously held that, when an issue raised by an appellant “is missing



              1Indeed, the argument appears to quite literally be incomplete, with the final sentence
       ending in the middle of a subordinate clause.
                                          KEENAN V. KEENAN

                                               2022-NCCOA-554

                                              Opinion of the Court



       necessary reasons or arguments” without which he cannot prevail on appeal, that

       issue is deemed abandoned. State v. Patterson, 269 N.C. App. 640, 645, 839 S.E.2d

       68, 72, disc. rev. denied, 375 N.C. 491, 847 S.E.2d 886 (2020); see also N.C. R. App. P.

       28(b)(6) (2022) (“Issues not presented in a party’s brief, or in support of which no

       reason or argument is stated, will be taken as abandoned.”). Here, where Defendant

       was required to show prejudice and did not attempt to do so, he has abandoned his

       Rule 404(b) argument on appeal.

                                D. Prior DVPO Concerning Plaintiff

¶ 21         Finally, Defendant argues the trial court erred in considering, over a relevancy

       objection at trial, a prior DVPO entered against him concerning Plaintiff. Defendant

       argues consideration of this prior DVPO was improper because, under Kennedy, “a

       general   history   of    abuse   is    not    an    act      of   domestic   violence.”   “We

       review relevancy determinations by the trial court de novo . . . .” State v. Triplett, 368

       N.C. 172, 175, 775 S.E.2d 805, 807 (2015); see also N.C.G.S. § 8C-1, Rule 401 (2021)

       (“‘Relevant evidence’ means evidence having any tendency to make the existence of

       any fact that is of consequence to the determination of the action more probable or

       less probable than it would be without the evidence.”).

¶ 22         Defendant’s contention appears to be that, under Kennedy, the trial court’s

       reliance, in any part, on the prior DVPO concerning Plaintiff constitutes reversible

       error. However, Kennedy is inapposite with respect to relevancy. Our remark in
                                        KEENAN V. KEENAN

                                          2022-NCCOA-554

                                         Opinion of the Court



       Kennedy that “a vague finding of a general history of abuse is not a finding of an act

       of domestic violence” was made in the context of a challenge to the sufficiency of the

       evidence at trial, not a challenge to the admissibility of the evidence. Kennedy, 221

       N.C. App. at 223, 726 S.E.2d at 196 (marks omitted). This distinction is evident from

       Kennedy’s express contemplation that a trial court may consider a prior DVPO as

       long as it is not the sole consideration leading to the entry of the current DVPO. See

       id. (marks omitted) (“[W]e appreciate that a history of abuse may at times be quite

       relevant to the trial court’s determination as to whether a recent act constitutes

       domestic violence[.]”).

¶ 23          Reviewing the trial court’s admission of the prior DVPO concerning Plaintiff,

       then, we have no difficulty determining that the trial court did not err. The prior

       DVPO, at minimum, would demonstrate to the finder of fact whether Plaintiff was

       placed “in fear of imminent serious bodily injury or continued harassment[] . . . that

       rises to such a level as to inflict substantial emotional distress” by contextualizing

       Plaintiff’s emotional response to Defendant trespassing on her property. N.C.G.S. §

       50B-1(a)(2) (2021). Moreover, a detailed sense of the relationship dynamic between

       Plaintiff and Defendant would assist the finder of fact in determining Defendant’s

       state of mind when evaluating whether Defendant’s actions served a legitimate

       purpose. As such, the trial court did not err in admitting the prior DVPO concerning

       Plaintiff.
                                       KEENAN V. KEENAN

                                         2022-NCCOA-554

                                        Opinion of the Court



                                         CONCLUSION

¶ 24         Defendant’s blanket arguments that the trial court was required to find he

       engaged in a course of conduct and that his acts served a legitimate purpose as a

       matter of law are both without legal support. Moreover, Defendant has not argued

       he was prejudiced by the trial court’s consideration of allegedly inadmissible

       evidence, and the trial court did not otherwise err in considering prior DVPOs issued

       against him.

             AFFIRMED IN PART; DISMISSED IN PART.

             Judges INMAN and GRIFFIN concur.